Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant’s representative Ms. Yangbeini Wang on August 23, 2022:
  Figures 2-3, 8, 10, 13, and 20 should each be amended to have brackets added to embrace the separated parts, pursuant to 37 C.F.R. 1.84(h)(1) (“Exploded views, with the separated parts embraced by a bracket, to show the relationship or order of assembly of various parts are permissible”).
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record King (2019/0343686) discloses King discloses a cooling attachment module (device 220, Fig. 24) for use with a facial treatment device (this is a recitation of purpose/intended use in the preamble, not a limitation, see MPEP 2111.02(II)), the cooling attachment module comprising: a heat sink member (heat sink element 240, Fig. 27) that includes inner (the walls forming inner sockets 256, Fig. 27) and outer walls (the outer perimeter wall of 240, Fig. 27) and defines a central opening axially therethrough (the shape of the outer walls of 240 will at least partially define the size and curvature of the central opening 144, Fig. 32) wherein a cooling recess (for example, leftmost socket 256, Fig. 27) is defined in an upper surface (the upper surface of heat sink 240 has an opening to create the cooling recess, see Fig. 27) and a connection recess (see the recesses for fasteners 280, Fig. 27, this is a connection recess) is defined in a lower surface (the lower surface of heat sink 240, at the interface with circuit board 260 will have a recess for fastener 280, see Fig. 27), a cover member (insulating layer 244, Fig. 27) secured over the cooling recess (the layer 244 is stacked above the cooling recess 256, Fig. 27), a controllable temperature element (thermoelectric heat transfer elements 248 and bladder 236, Fig. 24) positioned on an upper surface of the heat sink member (see Fig. 29, the elements 248 are on an upper surface of heat sink member 240, and the bladder 236 is also on top of the heat sink member 240 via being on top of elements 248), a spreader member (surface 228, Fig. 24, considered a spreader member because it protrudes and is configured to contact the skin) positioned on an upper surface of the controllable temperature element (surface 228 is on an upper surface of bladder 236, see Fig. 24, Fig. 25), wherein an upper surface of the spreader member (top of 228, Fig. 24) is positioned above an upper surface of the cover member (236 is above the cover member 244, Fig. 24) to contact a user's body part (skin surface, see the first sentence of [0090]), wherein the controllable temperature element (248, 236) is configured to transfer thermal energy to a lower surface of the spreader member (bladder 236 transmits thermal energy from the thermoelectric elements 248 to the contact surface 228, see Fig. 24 and see the first sentence of [0091]), and a base portion (circuit board 260, Fig. 24) secured under the electrical recess (there is necessarily a recess in the underside of sockets 256 to allow electrical connectors 268 to communicate with thermoelectric elements 248, see Fig. 24, Fig. 26, and see the second sentence of [0092]), wherein the base portion (260) includes an electrical connector (electrical connectors 268, Fig. 26).  
Bell (WO 2020/174243 A1) discloses a related cooling device with a heat sink (506, Fig. 5A-5B), a cooling device (514, Fig. 5B), and a plurality of protrusions (106, Fig. 3E) that protrude through a cover member (plate 104, Fig. 2).
However, none of the prior art of record teaches, discloses, or fairly suggests a cooling attachment module comprising a heat sink member comprising an inner wall and outer wall defining a central opening axially through the heat sink member, wherein a cooling recess is defined in the upper surface of the heat sink member, a cover member secured over the cooling recess, and a spreader member positioned on an upper surface of the controllable temperature element, comprising a first cooling protrusion and a second cooling protrusion extending upwardly therefrom, wherein an upper surface of each of the first cooling protrusion and the second cooling protrusion is positioned above an upper surface of the cover member to contact a user’s body part. 
Therefore, claims 1-9 and 11 have been found allowable, since any conclusion of obviousness would be based on improper hindsight rationale, relying on information gleaned solely from Applicant’s disclosure. For example, modifying King’s heat sink member to have its inner wall and outer wall defining a central opening axially extending therethrough would require changing the shape of the heat sink member to extend to substantially surround the ear but there is no apparent motivation to do so because King’s device is designed to provide cooling therapy to just one area of the ear.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785